             Case 2:20-sw-00814-CKD Document 4 Filed 09/18/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                                FILED
   Sacramento, CA 95814                                                     Sep 18, 2020
                                                                         CLERK, U.S. DISTRICT COURT
 4 Telephone: (916) 554-2700                                           EASTERN DISTRICT OF CALIFORNIA

   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   IN THE MATTER OF THE APPLICATION               ORDER TO UNSEAL SEARCH WARRANTS;
     OF THE UNITED STATES OF AMERICA
12   FOR SEARCH WARRANTS CONCERNING:

13   THE PERSON OF MICHAEL GARCIA, DOB               2:20-SW-0812-CKD
     XX/XX/1988
14
     THE PERSON OF NANCY DALILA                      2:20-SW-0813-CKD
15   ESCOBAR GARCIA, DOB XX/XX/1989

16   THE PERSON OF GONZALO RUIZ                      2:20-SW-0814-CKD
     GARCIA, DOB XX/XX/1965
17
     THE PERSON OF TYLOR JEFFERY                     2:20-SW-0815-CKD
18   COMBS, DOB XX/XX/1980

19   THE PERSON OF DALE ALAN DOUGLAS,                2:20-SW-0816-CKD
     JR, DOB XX/XX/1990
20
     THE PERSON OF KING JAMES BERBERAN               2:20-SW-0817-CKD
21   MIRANDA, DOB XX/XX/1988

22   1 TRISTAN CIRCLE, SACRAMENTO, CA                2:20-SW-0818-CKD
     95823
23
     4325 SAN JUAN AVENUE, FAIR OAKS, CA             2:20-SW-0819-CKD
24   95628

25   3650 TALLYHO DRIVE, APT 16,                     2:20-SW-0820-CKD
     SACRAMENTO, CA 95826
26

27                                            ORDER TO UNSEAL

28         Upon application of the United States of America and good cause having been shown,


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
              Case 2:20-sw-00814-CKD Document 4 Filed 09/18/20 Page 2 of 2

 1        IT IS HEREBY ORDERED that the files in the above-captioned matters be unsealed.

 2

 3   Dated:    9/18/2020
                                                    Hon. Carolyn K. Delaney
 4                                                  U.S. MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


     [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
